     Case 1:19-cv-00597 Document 23 Filed 01/21/20 Page 1 of 1 PageID #: 227



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

JAMES E. GRAHAM II, DENNIS ADKINS,
ROGER WRISTON, and DAVID B. POLK, on
Behalf of themselves and others
Similarly situated, and
UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION,

       Plaintiffs,

v.                                           CIVIL ACTION NO. 1:19-00597

JUSTICE ENERGY CO. INC.,
KEYSTONE SERVICE INDUSTRIES, INC.,
BLUESTONE COAL CORPORATION,
DOUBLE-BONUS COAL CO., and
SOUTHERN COAL CORPORATION,

       Defendant.

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is plaintiffs’ motion for

preliminary injunction.        ECF No. 12.     As noted in the court’s

Consent Order filed this same day, the parties have reached an

agreement to resolve the motion for preliminary injunction.                     ECF

No. 22.     Therefore, plaintiffs’ motion for preliminary

injunction is DENIED AS MOOT.

       The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

       IT IS SO ORDERED this 21st day of January, 2020.


                                           Enter:


                                          David A. Faber
                                          Senior United States District Judge
